
	
		II
		110th CONGRESS
		2d Session
		S. 3068
		IN THE SENATE OF THE UNITED STATES
		
			May 22, 2008
			Ms. Snowe (for herself,
			 Mr. Reid, Ms.
			 Collins, Mr. Durbin,
			 Mr. Warner, Mr.
			 Kerry, Mrs. Boxer,
			 Mr. Dodd, Mr.
			 Lautenberg, Mrs. Lincoln, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To require equitable coverage of
		  prescription contraceptive drugs and devices, and contraceptive services under
		  health plans.
	
	
		1.Short titleThis Act may be cited as the
			 Equity in Prescription Insurance and
			 Contraceptive Coverage Act of 2007.
		2.FindingsCongress finds that—
			(1)each year, over 3,000,000 pregnancies, or
			 one-half of all pregnancies, in the United States are unintended;
			(2)contraceptives and contraceptive services
			 are part of basic health care, allowing families to both adequately space
			 desired pregnancies and avoid unintended pregnancy, and should be provided on
			 the same terms and conditions as other basic health care;
			(3)studies show that contraceptives are cost
			 effective: it is estimated that for every $1 of public funds invested in family
			 planning, $3 is saved in Medicaid costs from pregnancy-related health care and
			 medical care for newborns;
			(4)by reducing rates of unintended pregnancy,
			 contraceptives help reduce abortions;
			(5)unintended pregnancies lead to higher rates
			 of infant mortality, low-birth weight, and maternal morbidity, and threaten the
			 economic viability of families;
			(6)the National Commission to Prevent Infant
			 Mortality determined that infant mortality could be reduced by 10
			 percent if all women not desiring pregnancy used contraception;
			(7)most women in the United States, including
			 three-quarters of women of childbearing age, rely on some form of private
			 insurance (through their own employer, a family member’s employer, or the
			 individual market) to defray their medical expenses;
			(8)the vast majority of private insurers cover
			 prescription drugs, but many continue to exclude coverage for prescription
			 contraceptives;
			(9)women of reproductive age spend 68 percent
			 more than men on out-of-pocket health care costs, with contraceptives and
			 reproductive health care services accounting for much of the difference;
			(10)the lack of contraceptive coverage in
			 health insurance places many effective forms of contraceptives beyond the
			 financial reach of many women, leading to unintended pregnancies;
			(11)the Institute of Medicine Committee on
			 Unintended Pregnancy recommended that financial barriers to
			 contraception be reduced by increasing the proportion of all health insurance
			 policies that cover contraceptive services and supplies;
			(12)in 1998, Congress agreed to provide
			 contraceptive coverage to women of reproductive age who are participating in
			 the Federal Employees Health Benefits Program, the largest employer-sponsored
			 health insurance plan in the world, and in 2001, the Office of Personnel
			 Management reported that it did not raise premiums as a result of such coverage
			 because there was no cost increase due to contraceptive
			 coverage;
			(13)contraceptive coverage saves employers
			 money: the Washington Business Group on Health estimates that not covering
			 contraceptives in employee health plans costs employers 15 to 17 percent more
			 than providing such coverage;
			(14)eight in 10 privately insured adults
			 support contraceptive coverage; and
			(15)Healthy People 2010, published by the
			 Office of the Surgeon General, has established a 10-year national public health
			 goal to increase the percentage of health plans that cover
			 contraceptives.
			3.Amendments to the
			 Employee Retirement Income Security Act of
			 1974
			(a)In
			 generalSubpart B of part 7
			 of subtitle B of title I of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1185 et
			 seq.) is amended by adding at the end the following:
				
					714.Standards relating
				to benefits for contraceptives
						(a)Requirements
				for coverageA group health
				plan, and a health insurance issuer providing health insurance coverage in
				connection with a group health plan, may not—
							(1)exclude or restrict benefits for
				prescription contraceptive drugs or devices approved by the Food and Drug
				Administration, or generic equivalents approved as substitutable by the Food
				and Drug Administration, if such plan or coverage provides benefits for other
				outpatient prescription drugs or devices; or
							(2)exclude or restrict benefits for outpatient
				contraceptive services if such plan or coverage provides benefits for other
				outpatient services provided by a health care professional (referred to in this
				section as outpatient health care services).
							(b)ProhibitionsA group health plan, and a health insurance
				issuer providing health insurance coverage in connection with a group health
				plan, may not—
							(1)deny to an individual eligibility, or
				continued eligibility, to enroll or to renew coverage under the terms of the
				plan because of the individual’s or enrollee’s use or potential use of items or
				services that are covered in accordance with the requirements of this
				section;
							(2)provide monetary payments or rebates to a
				covered individual to encourage such individual to accept less than the minimum
				protections available under this section;
							(3)penalize or otherwise reduce or limit the
				reimbursement of a health care professional because such professional
				prescribed contraceptive drugs or devices, or provided contraceptive services,
				described in subsection (a), in accordance with this section; or
							(4)provide incentives (monetary or otherwise)
				to a health care professional to induce such professional to withhold from a
				covered individual contraceptive drugs or devices, or contraceptive services,
				described in subsection (a).
							(c)Rules of
				construction
							(1)In
				generalNothing in this
				section shall be construed—
								(A)as preventing a group health plan and a
				health insurance issuer providing health insurance coverage in connection with
				a group health plan from imposing deductibles, coinsurance, or other
				cost-sharing or limitations in relation to—
									(i)benefits for contraceptive drugs under the
				plan or coverage, except that such a deductible, coinsurance, or other
				cost-sharing or limitation for any such drug shall be consistent with those
				imposed for other outpatient prescription drugs otherwise covered under the
				plan or coverage;
									(ii)benefits for contraceptive devices under
				the plan or coverage, except that such a deductible, coinsurance, or other
				cost-sharing or limitation for any such device shall be consistent with those
				imposed for other outpatient prescription devices otherwise covered under the
				plan or coverage; and
									(iii)benefits for outpatient contraceptive
				services under the plan or coverage, except that such a deductible,
				coinsurance, or other cost-sharing or limitation for any such service shall be
				consistent with those imposed for other outpatient health care services
				otherwise covered under the plan or coverage;
									(B)as requiring a group health plan and a
				health insurance issuer providing health insurance coverage in connection with
				a group health plan to cover experimental or investigational contraceptive
				drugs or devices, or experimental or investigational contraceptive services,
				described in subsection (a), except to the extent that the plan or issuer
				provides coverage for other experimental or investigational outpatient
				prescription drugs or devices, or experimental or investigational outpatient
				health care services; or
								(C)as modifying, diminishing, or limiting the
				rights or protections of an individual under any other Federal law.
								(2)LimitationsAs used in paragraph (1), the term
				limitation includes—
								(A)in the case of a contraceptive drug or
				device, restricting the type of health care professionals that may prescribe
				such drugs or devices, utilization review provisions, and limits on the volume
				of prescription drugs or devices that may be obtained on the basis of a single
				consultation with a professional; or
								(B)in the case of an outpatient contraceptive
				service, restricting the type of health care professionals that may provide
				such services, utilization review provisions, requirements relating to second
				opinions prior to the coverage of such services, and requirements relating to
				preauthorizations prior to the coverage of such services.
								(d)Notice under
				group health planThe
				imposition of the requirements of this section shall be treated as a material
				modification in the terms of the plan described in section 102(a)(1), for
				purposes of assuring notice of such requirements under the plan, except that
				the summary description required to be provided under the last sentence of
				section 104(b)(1) with respect to such modification shall be provided by not
				later than 60 days after the first day of the first plan year in which such
				requirements apply.
						(e)PreemptionNothing in this section shall be construed
				to preempt any provision of State law to the extent that such State law
				establishes, implements, or continues in effect any standard or requirement
				that provides coverage or protections for participants or beneficiaries that
				are greater than the coverage or protections provided under this
				section.
						(f)DefinitionIn this section, the term outpatient
				contraceptive services means consultations, examinations, procedures,
				and medical services, provided on an outpatient basis and related to the use of
				contraceptive methods (including natural family planning) to prevent an
				unintended
				pregnancy.
						.
			(b)Clerical
			 amendmentThe table of
			 contents in section
			 1 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1001) is amended by
			 inserting after the item relating to section 713 the following:
				
					
						Sec. 714. Standards relating to
				benefits for
				contraceptives.
					
					.
			(c)Effective
			 dateThe amendments made by
			 this section shall apply with respect to plan years beginning on or after
			 January 1, 2008.
			4.Amendments to the
			 Public Health Service Act relating to
			 the group market
			(a)In
			 generalSubpart 2 of part A
			 of title XXVII of the Public Health Service
			 Act (42 U.S.C. 300gg–4 et seq.) is
			 amended by adding at the end the following:
				
					2707.Standards relating
				to benefits for contraceptives
						(a)Requirements
				for coverageA group health
				plan, and a health insurance issuer providing health insurance coverage in
				connection with a group health plan, may not—
							(1)exclude or restrict benefits for
				prescription contraceptive drugs or devices approved by the Food and Drug
				Administration, or generic equivalents approved as substitutable by the Food
				and Drug Administration, if such plan or coverage provides benefits for other
				outpatient prescription drugs or devices; or
							(2)exclude or restrict benefits for outpatient
				contraceptive services if such plan or coverage provides benefits for other
				outpatient services provided by a health care professional (referred to in this
				section as outpatient health care services).
							(b)ProhibitionsA group health plan, and a health insurance
				issuer providing health insurance coverage in connection with a group health
				plan, may not—
							(1)deny to an individual eligibility, or
				continued eligibility, to enroll or to renew coverage under the terms of the
				plan because of the individual’s or enrollee’s use or potential use of items or
				services that are covered in accordance with the requirements of this
				section;
							(2)provide monetary payments or rebates to a
				covered individual to encourage such individual to accept less than the minimum
				protections available under this section;
							(3)penalize or otherwise reduce or limit the
				reimbursement of a health care professional because such professional
				prescribed contraceptive drugs or devices, or provided contraceptive services,
				described in subsection (a), in accordance with this section; or
							(4)provide incentives (monetary or otherwise)
				to a health care professional to induce such professional to withhold from
				covered individual contraceptive drugs or devices, or contraceptive services,
				described in subsection (a).
							(c)Rules of
				construction
							(1)In
				generalNothing in this
				section shall be construed—
								(A)as preventing a group health plan and a
				health insurance issuer providing health insurance coverage in connection with
				a group health plan from imposing deductibles, coinsurance, or other
				cost-sharing or limitations in relation to—
									(i)benefits for contraceptive drugs under the
				plan or coverage, except that such a deductible, coinsurance, or other
				cost-sharing or limitation for any such drug shall be consistent with those
				imposed for other outpatient prescription drugs otherwise covered under the
				plan or coverage;
									(ii)benefits for contraceptive devices under
				the plan or coverage, except that such a deductible, coinsurance, or other
				cost-sharing or limitation for any such device shall be consistent with those
				imposed for other outpatient prescription devices otherwise covered under the
				plan or coverage; and
									(iii)benefits for outpatient contraceptive
				services under the plan or coverage, except that such a deductible,
				coinsurance, or other cost-sharing or limitation for any such service shall be
				consistent with those imposed for other outpatient health care services
				otherwise covered under the plan or coverage;
									(B)as requiring a group health plan and a
				health insurance issuer providing health insurance coverage in connection with
				a group health plan to cover experimental or investigational contraceptive
				drugs or devices, or experimental or investigational contraceptive services,
				described in subsection (a), except to the extent that the plan or issuer
				provides coverage for other experimental or investigational outpatient
				prescription drugs or devices, or experimental or investigational outpatient
				health care services; or
								(C)as modifying, diminishing, or limiting the
				rights or protections of an individual under any other Federal law.
								(2)LimitationsAs used in paragraph (1), the term
				limitation includes—
								(A)in the case of a contraceptive drug or
				device, restricting the type of health care professionals that may prescribe
				such drugs or devices, utilization review provisions, and limits on the volume
				of prescription drugs or devices that may be obtained on the basis of a single
				consultation with a professional; or
								(B)in the case of an outpatient contraceptive
				service, restricting the type of health care professionals that may provide
				such services, utilization review provisions, requirements relating to second
				opinions prior to the coverage of such services, and requirements relating to
				preauthorizations prior to the coverage of such services.
								(d)NoticeA group health plan under this part shall
				comply with the notice requirement under section 714(d) of the
				Employee Retirement Income Security Act of
				1974 with respect to the requirements of this section as if such
				section applied to such plan.
						(e)PreemptionNothing in this section shall be construed
				to preempt any provision of State law to the extent that such State law
				establishes, implements, or continues in effect any standard or requirement
				that provides coverage or protections for enrollees that are greater than the
				coverage or protections provided under this section.
						(f)DefinitionIn this section, the term outpatient
				contraceptive services means consultations, examinations, procedures,
				and medical services, provided on an outpatient basis and related to the use of
				contraceptive methods (including natural family planning) to prevent an
				unintended
				pregnancy.
						.
			(b)Effective
			 dateThe amendments made by
			 this section shall apply with respect to group health plans for plan years
			 beginning on or after January 1, 2008.
			5.Amendment to the
			 Public Health Service Act relating to
			 the individual market
			(a)In
			 generalPart B of title XXVII
			 of the Public Health Service Act
			 (42 U.S.C.
			 300gg–41 et seq.) is amended—
				(1)by redesignating the first subpart 3
			 (relating to other requirements) as subpart 2; and
				(2)by adding at the end of subpart 2 the
			 following:
					
						2753.Standards relating
				to benefits for contraceptivesThe provisions of section 2707 shall apply
				to health insurance coverage offered by a health insurance issuer in the
				individual market in the same manner as they apply to health insurance coverage
				offered by a health insurance issuer in connection with a group health plan in
				the small or large group
				market.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall apply with respect to health insurance coverage offered,
			 sold, issued, renewed, in effect, or operated in the individual market on or
			 after January 1, 2008.
			
